Citation Nr: 9909409	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  97-23 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1992.  

This appeal arose from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Waco, Texas Regional 
Office (RO).  The RO, inter alia, denied the veteran's claim 
for entitlement to service connection for "heart disease." 

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  

In May 1993 the RO denied entitlement to the veteran's claim 
for service connection for chest pain.  On VA examination in 
May 1992 the veteran reported as medical history that the 
pain was associated with some type of thoracic spine problem 
he had or with his level of stress.  The RO denial of service 
connection was predicated on the basis of chest pain non-
cardiac in nature.  Therefore there is no finality issue and 
de novo review is appropriate.  See Wakeford v. Brown, 8 Vet. 
App. 237 (1995).  


FINDING OF FACT

The claim for entitlement to service connection for a heart 
disorder is not supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW


The claim for entitlement to service connection for a heart 
disorder is not well grounded. 38 U.S.C.A. § 5107 (West 
1991).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records showed a number of complaints of 
chest pain during service.  Cardiovascular etiology was 
explored.  Chest x-rays and electrocardiograms (EKG's or 
ECG's) were taken.  No cardiovascular disease was diagnosed.  

An exercise EKG was taken in February 1985.  The veteran had 
reported chest pain.  He noted a low-grade pain 90 percent of 
the time and tightness in the throat that would intensify 
with exercise.  Risk factors included smoking two plus packs 
per day for 15 years, family history of diabetes, and 
sedentary level of activity.  The veteran made it to stage 
five of the testing and stopped due to adequate rate and 
fatigue.  At about 4 minutes and 20 seconds into the test, he 
reported a burning across the chest.  There were no other 
complaints.  The examiner noted that there were occasional 
premature atrial contractions (PAC's) during exercise but 
that the test was normal.  Chest x-ray from February 1985 was 
also negative. 

A coronary artery risk evaluation from July 1986 noted a 
total cholesterol to high density lipoprotein cholesterol 
ratio of 5.7, which was indicative of an increased risk for 
development of coronary artery disease.  

Another cardiovascular evaluation was conducted in October 
1987.  The veteran reported intermittent palpitations as well 
as dizziness and presyncopal episodes.  He reported 
occasional exertional chest discomfort, which was described 
as somewhat atypical.  There was no history of heart problems 
and it was noted that the exercise tolerance test conducted 
in 1985 was negative.  Risks for coronary artery disease 
included smoking one and a half packs per day, and mild 
hypercholesterolemia.  No family history or hypertension was 
noted.  

Examination was negative and EKG was within normal limits.  
The assessment was palpitations with episodic 
lightheadedness, rule out significant arrhythmias, atypical 
exertional chest discomfort with possible angina and similar 
symptoms in the past with negative exercise tolerance test, 
mild hypercholesterolemia, and borderline hypertension.  

A Holter monitor and exercise tolerance test were scheduled.  
The Holter monitor recorded only rare supraventricular 
extrasystoles (SVE's).  There was no complaint of chest pain.  
The exercise tolerance test was negative as well.  There was 
no chest pain or other significant symptoms and no 
arrhythmias were noted.  The examination was also negative 
for ischemia.  Coronary disease was found to be unlikely.  

At discharge no abnormality of the cardiovascular system was 
found.  Electrocardiogram was normal.  The veteran was found 
to be at high risk for coronary artery disease.  It was noted 
that he gave a history of smoking three packs per day 
although he had quit after 20 years.  He also reportedly had 
a positive family history.  

On his report of history, the veteran gave a history of pain 
or pressure in the chest and palpitations or a pounding 
heart.  He gave a history of smoking until 1989.  He also 
reported some worry due to personal problems.  

A VA examination was performed in May 1992.  Past medical 
history was significant for chest pain, although the examiner 
noted that two full workups had ruled out cardiac cause.  
Chest pain was noted to be associated with some type of 
thoracic spine problem that the veteran had or with his level 
of stress.

The veteran reported that he had a low-grade, tight, dull, 
achy, nonexertional chest pain that was present about 65-70 
percent of his waking hours.  He felt that the problem had 
improved since 1985.  He denied any family history of 
coronary artery disease.  

On examination of the cardiovascular system there was regular 
heart rate and rhythm without murmur.  There were normal 
heart sounds.  The heart was found to have normal thrust and 
full pulses.  Sitting pulse was 64.  Blood pressure was 
130/77.  Respirations were 16.  There was no chest wall 
tenderness.  The diagnosis was chest pain-noncardiac.  The 
report contains a notation that the veteran did not show up 
for an exercise tolerance test.  A chest x-ray found no gross 
abnormality.  

In April 1996 the veteran was hospitalized for an acute 
myocardial infarction and underwent a percutaneous 
transluminal coronary angioplasty (PTCA) of the right 
coronary artery for 99 percent stenosis.  Mild congestive 
heart failure, history of hyperlipidemia, essential 
hypertension and a mild anxiety disorder were also diagnosed.  

According to the reports the veteran had no previous 
cardiovascular history.  On April 3, 1996 he had sudden onset 
of retrosternal chest pain radiating to the neck that was 
oppressive and that caused him to be weak and diaphoretic. 
The diagnosis was inferior myocardial infarction in 
evolution.  Catheterization found 99 percent proximal 
stenosis of the right coronary artery with only very mild 
atherosclerosis of the left anterior descending coronary 
artery and left circumflex.  He underwent a PTCA with 
placement of a stent.  

Risk factors included hyperlipidemia with cholesterol 
previously greater than 300, essential hypertension, family 
history, and sedentary lifestyle.  The veteran's mother had a 
myocardial infarction when she was over 70 years of age.  
History was negative for diabetes and recent smoking although 
the veteran reported smoking for 40 pack years.  He 
reportedly had quit smoking seven years previously.  

In his substantive appeal, the veteran reported that he was 
certain that he had worsening coronary artery disease prior 
to retirement from the service in 1992.  He reported pain and 
pressure in the chest throughout his career, shortness of 
breath, lightheadedness, a feeling of faintness, sudden 
changes in heart rate, palpitations, a racing heart, and an 
"unusual" feeling.  


The veteran refers to these as "classic cardiac symptoms."  
He maintained that the early stages of coronary artery 
disease were misdiagnosed and EKG, Bruce treadmill testing, 
and Holter monitor were inadequate to rule out the likelihood 
of coronary artery disease.  

At his hearing of August 1997, the veteran testified that he 
felt heart problems started in the early seventies when he 
started having chest pains and lightheadedness.  He added 
that he started complaining regularly about chest pain in the 
mid-eighties but a Bruce treadmill test and Holter monitor 
were negative.  He testified that his blood pressure was in 
the range of 130/80.  He felt that this was borderline 
hypertension.  He argued though, that a treadmill test and 
EKG would not show blockage such as the kind that caused his 
later heart attack.  

The veteran stated that he did not have a meaningful 
examination on discharge, and that when he missed part of his 
VA examination he was told that he could not reschedule it.  
The veteran testified that he continued to have chest pain 
after service but did not have any treatment.  He did mention 
his chest pain to his doctor but that he kept "passing it 
off."  He suggested that he only saw the doctor, who was a 
friend, informally.  

The veteran testified that in 1996 he was having chest pains, 
which he attributed to anxiety.  He started sweating, having 
pain in the arm, and experiencing a faint feeling.  A heart 
attack was diagnosed.  The veteran recounted his subsequent 
catheterization and PTCA.  He testified that he had to have 
another angioplasty performed in June.  

In September 1997 the veteran submitted a report from his 
cardiologist.  The doctor related that he was asked by the 
veteran to summarize his cardiovascular clinical condition so 
that it could be related to past symptoms he suffered.  

The doctor recounted that the veteran was admitted for 
hospitalization in April 1996 with sudden onset of 
retrosternal chest pain.  He noted that a diagnosis was made 
of an inferior myocardial infarction in evolution, and that 
he was found to have 99 percent proximal stenosis of the 
right coronary artery and underwent a PTCA with placement of 
a stent. 

The doctor noted that in June 1996 the veteran was readmitted 
due to recurrent chest pain.  A catheterization was 
performed.  There was no hemodynamically significant disease 
to correlate with his symptoms.  He was treated with medical 
therapy.  It was felt that he had a false positive thallium 
test.  

In December 1996 a repeat stress SPECT thallium test was 
positive showing partial reversible inferior, and near 
complete reversible anteroapical perfusion defects, 
indicative of significant coronary insufficiency.  He was 
having mild recurrent symptomatology.  Repeat catheterization 
showed single vessel significant coronary disease with a 75 
to 80 percent proximal right coronary artery (RCA) with 
dissection in the plaque above where the previous stent had 
been placed.  He also had a 90 percent small to medium size 
obtuse marginal branch not felt to be hemodynamically 
significant.  He underwent PTCA with stent placement over the 
proximal RCA.  

The veteran underwent aggressive phase 2 cardiac 
rehabilitation.  A lipid profile in July 1996 showed total 
cholesterol or 224, low-density lipoprotein (LDL) of 154, 
high-density lipoprotein (HDL) of 48 and triglycerides of 
112.  There was small LDL particle size and he was treated 
with a lipid lowering medication.  He was felt to have a 
component of small vessel distal coronary artery disease, 
which would probably explain the mild reversibility in the 
anterior distribution of his recurrent positive thallium 
studies.  

When the veteran was last seen in March 1997 he had 
significant improvement of his lipid status on medical 
therapy.  

The doctor noted that on reviewing the veteran's records, he 
had recurrent chest pain syndrome that started in the late 
1970s and continued into the early 1990s.  He did have stress 
tests.  The doctor reviewed a stress test from October 1987.  
He noted that the veteran had a baseline normal EKG.  He 
exercised for greater than 9 minutes achieving an adequate 
heart rate and showing no ST depression.  It was not clear 
whether chest pain was provoked.  He had a history of 
palpitations and did have a Holter monitor, which showed only 
occasional PAC's.  The doctor did not feel that there was a 
significant change between a previous 12-lead ECG and the 
initial 12-lead ECG obtained in April 1996.  

The doctor noted that the veteran asked him for a medical 
opinion as to whether he might have had coronary artery 
disease in service since "in his subjective estimation" 
chest pains then were very similar to his current chest 
pains.  The doctor mentioned that he told the veteran that 
coronary artery disease is a slow and progressive disease 
that often will take many years to progress to the point of 
symptomatology and that in any given patient it is very 
difficult to reflect retrospectively and try to estimate 
exactly the timing of the initiation of the disease.  

The doctor noted that he and the veteran also discussed that 
there is a certain sensitivity and specificity of any test 
that is undertaken to diagnose coronary artery disease and 
because of the decreased sensitivity, especially for single 
vessel disease, it is possible that he could have a normal 
adequate stress test and still have significant coronary 
disease.  He did not see any evidence that nuclear stress 
testing was undertaken to "more sensibly" evaluate for the 
presence of coronary artery disease.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which service connection is 
sought must be considered on the basis of the places, types 
and circumstances of the veteran's service as shown by 
service records, the official history of each organization in 
which the veteran served, medical records and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(1998).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date. For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "Chronic." When 
the disease identity is established (leprosy, tuberculosis, 
multiple sclerosis, etc.), there is no requirement of 
evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 






When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b)(1998).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  

Chronic heart diseases, namely arteriosclerosis, 
cardiovascular-renal disease, endocarditis, and myocarditis, 
are presumed to have been incurred in service if manifest to 
a compensable degree of 10 percent or more within one year 
after service.  38 C.F.R. §§ 3.307, 3.309(a) (1998).  

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993). 

For a claim for service connection to be well grounded, there 
must be competent evidence of a current disability in the 
form of a medical diagnosis, of incurrence or aggravation of 
disease or injury in service in the form of lay or medical 
evidence, and of a nexus between in service injury or disease 
and current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  In addition, 
in the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  




Where the determinative issue involves causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is possible or plausible is required.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The claimant does not 
meet this burden by merely presenting his lay opinion because 
he is not a medical health professional and does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions cannot 
constitute cognizable evidence, and as cognizable evidence is 
necessary for a well grounded claim, Tirpak v. Derwinski, 2 
Vet. App. 6-9, 611 (1992), a claim based only on the 
veteran's lay opinion is not well grounded.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that if the 
veteran fails to submit a well grounded claim, VA is under no 
duty to assist in any further development of the claim.  
38 U.S.C.A. § 5107(a); Gilbert v. Brown, 5 Vet. App. 91, 93 
(1993); Epps v. Gober, 126 F.3d 1464 (Fed.Cir. 1997); 
38 C.F.R. § 3.159(a) (1998).  See also McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997)

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is deneid.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran has only shown a current disability.  There is no 
competent evidence of a nexus between in service symptoms and 
treatment for chest pain, and coronary artery disease and 
myocardial infarction shown for the first time four years 
after service.  Therefore the claim is not well grounded.  

The veteran posits that chest pain and other symptoms in 
service represented the onset of the disease process, but he 
has not submitted any competent medical evidence to support 
such a finding.  The veteran did not have a myocardial 
infarction in service, and despite intensive evaluation, no 
cardiovascular disorder (to include coronary artery disease) 
was diagnosed.  The veteran submitted a letter from a 
treating cardiologist.  The doctor wrote a very carefully 
worded opinion in which he acknowledged that coronary artery 
disease could take a long time to develop.  However he 
stopped short of giving an actual opinion that the veteran's 
cardiovascular disease developed in service.  He mentioned 
that it was very difficult to determine the onset of coronary 
disease, especially single vessel disease.  

The veteran's contention that the degree of arterial 
occlusion after service is consistent with onset during his 
service was considered.  However, a layperson without medical 
training or experience is not competent to offer medical 
diagnoses or opinions on etiology.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The veteran's argument that testing 
in service was insufficient to rule out the presence of 
disease in service was also taken into account.  If there was 
competent medical evidence of a nexus to service, the 
validity and reliability of tests performed in service 
tending to show no cardiovascular disease would be crucially 
important.   However, the burden is on the veteran to show 
inception in service.  The veteran is not entitled to a 
presumption of incurrence in service simply because tests 
performed may not have been able to conclusively rule out the 
existence of coronary artery disease.  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claim.  McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

As the veteran's claim for service connection for a 
cardiovascular disorder is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.

The Court has held that if an appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The veteran's representative contends that subsequent to the 
Court's decisions pertaining to this issue, VA expanded its 
duty to assist the veteran in developing evidence to include 
the situation in which the veteran has not submitted a well-
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.10(f) (1996).

The veteran's representative further contends that the M21-1 
provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269; Tobler v. 
Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to the 
revisions to the M21-1 manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9, prior to determining that a 
claim is not well grounded.  


The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a 
cardiovascular disorder, VA has no duty to assist the 
appellant in developing his case.


ORDER

The veteran not having submitted a well-grounded claim for 
entitlement to service connection for a cardiovascular 
disorder, the appeal is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 
- 13 -


- 11 -


